                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

 PHYLLIS SAXON, SANDRA
 IVERSON, THE METLEN HOTEL,
 and OLD WEST SALOON, LLC,                         No. CV 19-16-BU-SEH

                              Plaintiffs,
                                                  STIPULATED
 vs.                                              PROTECTIVE ORDER

 CITY OF DILLON, MONTANA, a
 body politic, DILLON POLICE
 CHIEF PAUL CRAFT, in his
 individual and official capacity,
 DILLON POLICE CHIEF DONALD
 GUIBERSON, in his individual and
 official capacity, and OFFICER
 JOSEPH HORROCKS, in his
 individual and official capacity and
 JOHN DOES 1-X,

                              Defendants.

       The parties having filed their notices I of acceptance and approval of the

Court's revisions to the amended stipulated protective order re: confidential

documents, 2



       1
           Docs. 25 and 28.
       2
           Doc. 23.
     ORDERED:

      1.    The scope of discovery in this matter includes information and

documents which are confidential and private and may be entitled to

protection from disclosure.

      2.    The parties stipulate and agree:

            a.   Documents or other information believed to be private

            and confidential shall be marked or identified as "confidential"

            prior to any dissemination of the information or documents in

            this action.

            b.   No party, attorney or representatives shall publicly

            disseminate the above-described confidential information and

            documents except as provided in this Order.

            c.   Upon request and within 3 0 days of the entry of a final

            non-appealable order in this case, the originals and all copies

            of the confidential information or documents shall be returned

            to the producing party or, alternatively, the receiving party

            shall certify in writing that all copies of the confidential

            information or documents have been destroyed.



                                        -2-
     3.     The designated information or documents, including copies, shall not

be disseminated except to the following:

              a.   One copy to each party through counsel of record.

             b.    Each counsel or co-counsel of record and staff of counsel

             of record shall have access to the confidential documents as

             may be necessary in this litigation in the judgment of that

             counsel.

             c.    A copy may be provided by counsel of record to any

             expert witness, or to any consulting expert, who reasonably has

             need for it.

             d.    Any person whose testimony is taken or is to be taken in

             this litigation during his or her testimony and in preparation

             therefor if the documents are relevant and necessary to the

             witness's potential testimony.

             e.    The Court and its personnel.

     4.    Filing of documents subject to a protective order shall require a

motion for leave to redact and be conducted in compliance with L.R. 26.4(b)(2).

No redacted document shall be considered by the Court or relied upon by any

party absent an order of Court so permitting.

                                        -3-
         5.   The parties understand that all documents relied upon by the Court in

resolving any issue before the Court, including documents redacted, will be

unredacted and made public contemporaneously with the Court's ruling on the

issue.

         6.   If a dispute arises as to whether a particular document is confidential,

or as to any other disputed matter relating to this Protective Order, the party or

attorneys contending the document is confidential, may, after attempting and

failing to resolve the dispute among counsel, file a motion to enforce the terms and

conditions of the Protective Order. Any such document shall be treated as

confidential until a court order determining otherwise is obtained.

         7.   The designation of a document as confidential does not create any

presumption with regard to actual confidentiality of any document, nor does it

affect the burden of proof necessary for obtaining a further order from the Court

freeing the material in question from designation as confidential or a further

restricting of its use. If the party asserting confidentiality does not file a motion to

determine confidentiality of documents within 30 days of written notice of a

dispute regarding the confidentiality of those documents, then those documents

will not be considered confidential nor treated as such.




                                           -4-
     8.     This Protective Order may only be amended by: (a) order of the Court

following a stipulated motion signed by counsel for all parties to this litigation and

filed with the Court; or (b) further order of this Court.

              DATED this
                               st of October, 201
                            Ji3ray                     .



                                                United States District Judge




                                          -5-
